GLICKSTEIN, Judge.
Appellant seeks reversal of an order denying his motion to disqualify the attorney for appellees. The appropriate appellate procedure in such matter is a petition for writ of certiorari. See Andrews v. Allstate Insurance Co., 366 So.2d 462 (Fla. 4th DCA 1978); DeArce v. State, 405 So.2d 283 (Fla. 1st DCA 1981); Beth S. v. Grant Associates, Inc., 426 So.2d 1008 (Fla. 3d DCA 1983); Sears, Roebuck & Co. v. Stansbury, 374 So.2d 1051 (Fla. 5th DCA 1979). We consider this appeal as such a petition.
Procedural due process having been accorded and there being no departure from the essential requirements of law on the part of the trial court, the petition is denied.
BERANEK, J., and SMITH, RUPERT, Associate Judge, concur.